Title: John Adams to Charles Adams, 11 October 1797
From: Adams, John
To: Adams, Charles


        
          Dear Sir
          East Chester Oct. 11. 1797
        
        I arrived here this Evening with your Mother and Cozen all in good health, and was Sorry to hear that you went from hence on Monday unwell. I hope you are better.
        If I go into Town in Ceremony I Should be glad of your Company with me in my Carriage.
        My Letters will, Some of them be directed to your Care, I Shall be glad to receive them as soon as possible. Can you Send them out by the Stage to Guions, or by private hands. Any News or Newspapers will be acceptable.
        I hope Mrs Adams and the little Miss are well.
        I must depend upon you and Mr Malcom to make all necessary Preparations for me. I feel the honour that is done me by the City of New York and pray you to Signify my respectful Attention to it, upon all proper Occasions.
        It seems to me the Arrangements had better be conditional—on such a day and hour if the Weather is fair—otherwise the next fair day. However this is only Suggestion. I shall conform in all Things to whatever is determined on. The Thought was Suggested to me, by a drenching in a Soaking Rain of Governer Sumner, General

Hull and seven thousand Militia in compleat Uniform the other day at Concord in Massachusetts.
        I am your affectionate Father
        
          John Adams
        
      